UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 DREWRYS BREWING COMPANY (Exact Name of Registrant as Specified in its Charter) Nevada 27-2153794 (State of Incorporation or Organization) (I.R.S. Employer Identification no.) 5402 Brittany Drive McHenry, Illinois (Address of principal executive offices) (Zip code) Securities to be registered pursuant to Section 12(b) of the Act:None If this form relates to the registration of a class of securities pursuant to Section12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), please check the following box.¨ If this form relates to the registration of a class of securities pursuant to Section12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following.ý Securities Act registration statementnumber to which this form relates: 333-173309 (if applicable) Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, par value $.001 per share (Title of Class) Item 1.Description of Registrant’s Securities to be Registered. The description of securities contained in Registrant's Registration Statement on Form S-1, filed with the Securities and Exchange Commission (File No. 333-173309) is incorporated by reference into this registration statement. Item 2.Exhibits. Exhibit Number Description Articles of Incorporation * Bylaws * Specimen Common Stock Certificate * (*) Incorporated herein by reference to the exhibits of the same number in Registrant's Registration Statement on Form S-1 (File No. 333-173309). - 2 - SIGNATURES Pursuant to the requirements of Section12 of the Securities Exchange Act of 1934, the Registrant has caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 29, 2012 ASTIKA HOLDINGS, INC. By: /s/ Francis P. Manzo Francis P. Manzo President and Chief Executive Officer - 3 -
